Gray, C. J.
A decree of divorce will not be vacated and set aside by the court after the term at which it was entered, without clear proof that the libellee was prevented by fraud of the libellant or imposition upon the court from being heard in the original suit upon some matter which, if then proved, would have constituted a good defence. Edson v. Edson, 108 Mass. 590. Whiting v. Whiting, ante, 494. Any error in the rulings of the judge could only be revised by appeal or exceptions in the original cause. A subsequent change in the law of evidence cannot vary the effect of the former decree. Bevan v. Bevan, 4 Sw. & Tr. 265. Of the alleged fraud of her husband in procuring witnesses to prove her adultery, the present petitioner admits that she has discovered no new evidence since the former hearing. And as to the witnesses on whom she then relied to sustain her charge by way of recrimination, and whom she alleges to have been tampered with and kept away by her husband and his agents, she appears by her own allegations to have known of their absence for two or three days before the end of the ti ial, *570and does not appear to have moved for a copias or a continuance, or taken any measures to procure their attendance, or to obtain a postponement of the trial on account of their absence. She fails, therefore, to show such diligence as to entitle her to have the decree vacated, even if twelve years had not elapsed since it was rendered. Turquand v. Dawson, 1 C., M. & R. 709; S. C. 5 Tyrwh. 488.

Exceptions overruled.